UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ISAIAH BLANCH,
Plaintiff,
~against-

MICHAEL A. SCHIFF, SHERIFF; ERIC
CHABOTY, UNDERSHERIFF; HAROLD SMITH,
JR., JAIL ADMINISTRATOR; JOE D.P.W., D.P.W.
SENIOR MAINTENANCE; J. GANDULLA,

SENIOR REGISTERED NURSE; JANET 18-CV-838 (NSR)
CALANGELO, CORPORAL AND GRIEVANCE
COORDINATOR; GABRIEL, CORPORAL AND ORDER

GRIEVANCE COORDINATOR; WAYNE
ALTMAN, SENIOR REGISTERED NURSE; LT.
CHRISTOPHER BINI, LT. & CHIEF
ADMINISTRATOR/GRIEVANCE
COORDINATOR; WENDY MOORE, R.N.; DR.
GOOD, PHYSICIAN; LISA SAUER, NURSE
PRACTITIONER; MARTIN DAVIS R.N.; JACOB
CRAWLEY R.N., individually and in their official
capacities,

Defendants.

 

 

NELSON S. ROMAN, United States District Judge:

Plaintiff, appearing pro se, commenced this action pursuant to 42 U.S.C. § 1983 on January
26, 2018. (ECF No. 1.) On May 2, 2018, Plaintiff filed an Amended Complaint which expanded
upon his original allegations. (ECF No. 13.) On June 21, 2018, Plaintiff modified his case again
by filing a Second Amended Complaint without leave of Court. (ECF No. 26.) On June 28, 2018,

the Court dismissed Plaintiff's Second Amended Complaint without prejudice for failure to seek

leave to amend. (ECF No. 29.) The very same day, Plaintiff filed another Second Amended

2ocuM
| ELEC
| BOC’
yee

ra

 

 
Amended Complaint, rendering the complaint at ECF No. 30 the operative complaint. (ECF No.
38). On October 3, 2018, the Court issued a Valentin order directing the attorney for Defendant
Jacob Crawley to ascertain the address where this Defendant may be served, and the attorney
responded on October 5, 2018. (ECF Nos. 53, 54.)

After over a year of inactivity from Plaintiff, on September 30, 2019, the Court issued an
Order to Show Cause why the case should not be dismissed for want of prosecution. (ECF No.
60.) In response, Plaintiff explained that he had attempted to contact the court several times,
including that he had tried to update his address with the court, although no such correspondence
has been received. (ECF No. 62, §§ 35-41.) In addition, Plaintiff has attempted to amend his
allegations to include an additional defendant, Sullivan County (/d. {{[ 15-16), and has
reiterated/elaborated on factual allegations regarding his existing claims (/d. J 1-14, 17-34). In
consideration of Plaintiff's pro se and incarcerated status, the Court finds that Plaintiff has shown
cause and will not dismiss the case for want of prosecution.

Accordingly, it is hereby ORDERED that the September 30, 2019, Order to Show Cause
(ECF No. 60) is deemed moot. In light of this, Plaintiff is directed to file a Third Amended
Complaint on or before January 3, 2020. The Third Amended Complaint will completely replace,
not supplement, the Second Amended Complaint. The Third Amended Complaint must include
all of the factual allegations underlying Plaintiffs claims. Plaintiff is warned that, while leave to
amend is to be freely given, “piecemeal pleading” is impermissible. See, e.g., Zito v. Leasecomm
Corp., No. 02 CIV.8074 GEL, 2004 WL 2211650, at *26 (S.D.N.Y. Sept. 30, 2004). A Third
Amended Civil Rights Complaint Form that Plaintiff should complete is attached to this order. If

Plaintiff files an amended complaint, the Clerk of the Court will, if necessary, send instructions to

 
Plaintiff to effect service on Defendants in accordance with Rule 4 of the Federal Rules of Civil
Procedure.

Should Plaintiff fail to timely amend the complaint, the Second Amended Complaint at
ECF No. 30 shall be deemed the operative complaint. Defendants are granted leave to file their
motion to dismiss, and to serve Plaintiff at the address listed on the docket on or before January
31, 2020. The parties’ briefing schedule is as follows: Plaintiffs opposition shall be served, not
filed, on or before March 2, 2020. Defendants’ reply shall be served on or before March 17, 2020.
Defendants are directed to file all motion documents, including Plaintiff's opposition, on March
17, 2020. The parties are reminded that they are to provide the Court with two courtesy copies of
each submission on the date they serve that submission on their opponent.

The Clerk of the Court is respectfully directed to mail a copy of this Order to Plaintiff at

his address on the docket and show proof of service on the docket.

Dated: December 2, 2019 SO ORDERED:
White Plains, New York k

 

NELSON S. ROMAN
United States District Judge

 
 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

CV
Write the full name of each plaintiff. (Include case number if one has been
assigned)
THIRD AMENDED
“against- COMPLAINT
(Prisoner)

 

Do you want a jury trial?
[] Yes CJ] No

 

 

 

Write the full name of each defendant. If you cannot fit the
names of all of the defendants in the space provided, please
write “see attached” in the space above and attach an
additional sheet of paper with the full list of names. The
names listed above must be identical to those contained in
Section IV.

 

 

NOTICE

The public can access electronic court files. For privacy and security reasons, papers filed
with the court should therefore not contain: an individual’s full social security number or full
birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of
an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
See Federal Rule of Civil Procedure 5.2.

 

Rev. 5/20/16

 

 
I. LEGAL BASIS FOR CLAIM

State below the federal legal basis for your claim, if known. This form is designed primarily for
prisoners challenging the constitutionality of their conditions of confinement; those claims are
often brought under 42 U.S.C. § 1983 (against state, county, or municipal defendants) or in a
“Bivens” action (against federal defendants).

CL] Violation of my federal constitutional rights

L] Other:

 

II. PLAINTIFF INFORMATION

Each plaintiff must provide the following information. Attach additional pages if necessary.

 

First Name Middle Initial Last Name

 

State any other names (or different forms of your name) you have ever used, including any name
you have used in previously filing a lawsuit.

 

Prisoner 1D # (if you have previously been in another agency’s custody, please specify each agency
and the ID number (such as your DIN or NYSID) under which you were held)

 

Current Place of Detention

 

Institutional Address

 

County, City State Zip Code
III. PRISONER STATUS

Indicate below whether you are a prisoner or other confined person:

[] Pretrial detainee
[] Civilly committed detainee
C] Immigration detainee

CL] Convicted and sentenced prisoner
L) Other:

 

Page 2

 
IV. DEFENDANT INFORMATION

To the best of your ability, provide the following information for each defendant. If the correct
information is not provided, it could delay or prevent service of the complaint on the defendant.
Make sure that the defendants listed below are identical to those listed in the caption. Attach
additional pages as necessary.

 

 

 

 

 

 

 

 

 

 

 

 

 

Defendant 1:

First Name Last Name Shield #

Current Job Title (or other identifying information)

Current Work Address

County, City State Zip Code
Defendant 2:

First Name Last Name Shield #

Current Job Title (or other identifying information)

Current Work Address

County, City State Zip Code
Defendant 3:

First Name Last Name Shield #

Current Job Title (or other identifying information)

Current Work Address

County, City State Zip Code
Defendant 4:

First Name Last Name Shield #

 

Current Job Title (or other identifying information)

 

Current Work Address

 

County, City State Zip Code

Page 3

 
Vv. STATEMENT OF CLAIM

Place(s) of occurrence:

 

Date(s) of occurrence:

 

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and how each defendant was personally involved in the alleged wrongful actions. Attach
additional pages as necessary.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 4

 
 

 

 

 

 

 

 

 

 

INJURIES:

If you were injured as a result of these actions, describe your injuries and what medical treatment,
if any, you required and received.

 

 

 

 

 

 

VI. RELIEF

State briefly what money damages or other relief you want the court to order.

 

 

 

 

 

 

 

 

Page 5

 
VU, PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law
or by a nonfrivolous argument to change existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a
reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise
complies with the requirements of Federal Rule of Civil Procedure 11.

I understand that if I file three or more cases while I am a prisoner that are dismissed as
frivolous, malicious, or for failure to state a claim, I may be denied in forma pauperis status in
future cases,

I also understand that prisoners must exhaust administrative procedures before filing an action
in federal court about prison conditions, 42 U.S.C. § 1997e(a), and that my case may be
dismissed if I have not exhausted administrative remedies as required.

I agree to provide the Clerk's Office with any changes to my address. I understand that my
failure to keep a current address on file with the Clerk's Office may result in the dismissal of my
case,

Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.

 

 

Dated Plaintiff's Signature

 

First Name Middle Initial Last Name

 

Prison Address

 

County, City State Zip Code

Date on which | am delivering this complaint to prison authorities for mailing:

Page 6

 
